Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received February 5, 2021:
Claims 1 & 9 have been amended, Claim 13-36 have been cancelled and claims 37-40 have been newly added. Therefore Claims 1-12 & 37-40 are pending in this office action.
The 112 rejection has been withdrawn.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 27, 2020.

Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 11, 37, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN206834265 in view of Ijaz et al. (US 2009/0297892) with supporting evidence from Drews et al. (US 2017/0309914).
With respect to claim 1, Li et al. discloses an apparatus for preventing battery failure, comprising:
a lithium battery pack comprising a plurality of lithium electrochemical cells 5 [Figure 2; 1-7; 17], (plurality of the lithium electrochemical cells) [1-2], each of the plurality of the lithium ion electrochemical cells comprising a respective first end and 
a positive electrode welding conductive sheet 3/positive electrode parallel bus plate 2 (first bus) electrically coupled to respective positive (first) electrodes of each of said plurality of lithium ion electrochemical cells at said respective first end [Figure 2; 45-50];
a negative parallel bus plate 9 (second bus) electrically coupled to respective negative (second) electrodes of each of said plurality of lithium ion electrochemical cells at said respective second end [Figure 2; 45-50]; and
a pressure relief isolation plate 1 (diffuser plate) juxtaposed with said first bus 3/2 at said respective first end [Figure 2; 46], wherein the diffuser plate 1 is aligned with a plane normal to the parallel axes, the diffuser plate 1 comprising a first side facing the respective first ends and a second side facing away from the respective first ends [Figure 2], the diffuser plate 1 comprising channels for venting gas on said first side [Figure 2; 54], the diffuser plate 1 further comprising a plurality of bosses 16 (diverters), each diverter 16 including at least one arc protruding from said first side [Figure 5b] and at least one gap, wherein the gaps in the diverters 16 form the channels for venting gases. [Figure 5A-5b; 46; 54].

    PNG
    media_image1.png
    269
    471
    media_image1.png
    Greyscale

Li et al. does not specifically disclose wherein each respective first end comprises a respective vent or wherein the lithium cells are lithium ion electrochemical cells that are configured to generate electrical energy from chemical reactions. 
Ijaz et al. discloses an apparatus for preventing battery failure, comprising:
a plurality of lithium ion electrochemical cells 310 [0006; 0060; Figure 3a; Abstract],
wherein each of the plurality of the lithium ion electrochemical cells 310 comprises a respective positive electrode terminal side (first end) [0003-0006] and a respective negative electrode terminal side (second end)  [Figure 3a; 0003-0006],
wherein one end of the battery cell comprises a respective gas discharge valve (vent) [0007; 0094],
wherein each of said plurality of lithium ion electrochemical cells 310 is aligned along parallel axes with each other of said plurality of lithium ion electrochemical cells 310 with each said respective first end in a first direction, and each said respective second end in a second direction; [Figure 3a]

a bus 309 (second bus) electrically coupled to respective second electrode terminals of each of said plurality of lithium ion electrochemical cells at said respective second end [0061-0064; Figure 3a]; and
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery cells of Li et al. to include lithium ions cells including a vent on a first side of the battery cell, as disclosed in Ijaz et al., in order to prevent overheating and damage to the module and provide a flexible, multi-voltage battery module with increased capacity.  [0006; 0062; 0094].
Li et al. does not specifically disclose wherein the Lithium ion electrochemical cells generate electrical energy from chemical reactions.
However, It is well known in the art that lithium electrochemical ion cells generate electrical energy from chemical reactions and have high capacity as disclosed by Drews et al. [Abstract; 0002-0003].
Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.The 

With respect to claim 2, Li et al. discloses said plurality of lithium ion electrochemical cells 5 comprises a plurality of (at least two) lithium ion electrochemical cells [40; Figure 2].

With respect to claim 7, Li et al. discloses heat dissipation channel (heat sink layer) juxtaposed with said first bus 3/2 [46; 11; 19].
Furthermore, Ijaz et al. discloses a liquid cooled heat sink 314 (heat sink layer) juxtaposed with a first bus 309 [Figure 3a; 0060; 0067].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the apparatus of Li et al. to include a heat sink layer juxtaposed with a bus, as disclosed in Ijaz et al., in order to reduce the temperature and velocity of the gas released from the cell vents and prevent battery damage. [0007].

With respect to claim 11, Li et al. discloses a fuse 18 coupled to a positive electrode welding conductive sheet 3 (first bus). [Figures 4a & 4b; 56]

With respect to claim 37, Li et al. discloses wherein: each diverter 16 is located directly above one lithium ion electrochemical cell.  [53]
With respect to claim 38, Li et al. discloses wherein: the diverter gaps are arranged to divert vented gases in a direction that does not directly face any other neighboring lithium ion electrochemical cell.  [53-55]

With respect to claim 40, Li et al. discloses a negative electrode welding conductive sheet 8 (third bus) electrically coupled to respective second electrodes of each of said plurality of cells at said respective second end the third bus 8 including a group fuse component. [Claim 4; 10; 44]

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN206834265 in view of Ijaz et al. (US 2009/0297892) as applied to claim 1 above in further view of Hofer et al. (US 2015/0236315) and Wayne et al. (US 2013/0183566).
With respect to claim 3, Li et al. discloses a cell heat conduction isolation device 6 (cell support) comprising a plurality of tubes 13 each of which holds one of said plurality of lithium ion electrochemical cells 11 in a spaced-apart relationship relative to others of said plurality of lithium ion electrochemical cells. [40; 52; Figure 3].
Li et al. does not specifically disclose a foam cell support. 
Hofer et al. discloses a cell fixture 30  (foam cell support) [0010; 0020; Figure 1] comprising a plurality of tubes each of which holds one of a plurality of cells in a spaced-apart relationship relative to others of said plurality of cells. [Figure 1; 0018-0020].

Furthermore, Wayne et al. discloses heat spreaders 1114/714 made of foam (foam cell support) comprising a plurality of tubes each of which holds one of a plurality of cells in a spaced-apart relationship relative to others of said plurality of cells [Figure 15; Figure 24; 0061-0063; 0071].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the cell support of Li et al. to include a foam cell support, as disclosed in Wayne et al., in order to allow for improved thermal performance. [0071]

With respect to claim 4, Li et al. does not disclose a foam cell support that comprises polyurethane.
Hofer et al. discloses a cell fixture 30 (foam cell support) [0008; 0020; Figure 1] that comprises polyurethane. [0010; 0020]
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the cell support of Li et al. to include a foam cell support that comprises polyurethane, as disclosed in Hofer et al., in order to minimize vibrations, avoid rattling noises, and prolong cell life. [0004-0009]


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN206834265 in view of Ijaz et al. (US 2009/0297892) as applied to claim 1 above, in further view of Takasaki et al. (US 2016/0006007).
With respect to claim 5, Li et al. does not disclose a first glass epoxy composite material interposed between said first bus and each of said plurality of said lithium ion electrochemical cells at said respective first end and a second glass epoxy composite material interposed between said second bus and each of said plurality of said lithium ion electrochemical cells at said respective second end.
Takasaki et al. discloses an apparatus for preventing battery failure, comprising:
a plurality of electrochemical cells 11 [0003; Figure 1; 0033], wherein each of the plurality of the lithium ion electrochemical cells 11 is a chemical battery (configured to generate electrical energy from chemical reactions) [0003], each of the plurality of the electrochemical cells 11 comprising a respective positive electrode terminal side (first end) [0033] and a respective negative electrode terminal side (second end)  [Figure 1; 0033], wherein each respective first end comprises a respective gas discharge valve (vent) [0033], wherein each of said plurality of lithium ion electrochemical cells 11 is aligned along parallel axes with each other of said plurality of lithium ion electrochemical cells 11 with each said respective first end in a first direction, and each said respective second end in a second direction; [Figure 1]
a positive electrode connecting member 22 (first bus) electrically coupled to respective first electrode terminals of each of said plurality of electrochemical cells at said respective first end [0032; Figure 1];

Takasaki et al. discloses a glass epoxy insulating members 24 (first glass epoxy composite material) interposed between said positive electrode connecting member 22 (first bus) and each of said plurality cells 11 at said respective first end [Figure 1; 0031] and a glass epoxy insulating members 25 (second glass epoxy composite material) interposed between said second bus 23 and each of said plurality cells 11 at said respective second end [Figure 1; 0031].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the apparatus of Li et al. to include a first and second glass epoxy material, as disclosed in Takasaki et al., in order to reduce thermal effect on batteries. [0008]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN206834265 in view of Ijaz et al. (US 2009/0297892) and Takasaki et al. (US 2016/0006007) as applied to claim 5 above in further view of Bjork (US 2008/0124617).
With respect to claim 6, Li et al. does not disclose wherein said first glass epoxy composite material comprises G10; and said second glass epoxy composite material comprises G10.
Takasaki et al. discloses a glass epoxy insulating members 24 (first glass epoxy composite material) interposed between said positive electrode connecting member 22 
Takasaki et al. does not disclose said first glass epoxy composite material comprises G10; and said second glass epoxy composite material comprises G10
However, the difference between the Takasaki et al. and the present application is a glass epoxy verses a specific glass epoxy composition G10. Both materials will have the same structure and therefore the same properties. The MPEP 2144.09, section I states that a rejection based on close structural similarity is founded on the expectation that compounds similar in structure will have similar properties. “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).” As a result, despite the fact that the Applicant’s product includes specifically G10, whereas the art of Takasaki discloses a glass epoxy, both products will have similar properties. (MPEP 2144.09, I).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the apparatus of Li et al. to include a first and second glass epoxy material G10, as disclosed in Takasaki et al., in order to reduce thermal effect on batteries. [0008]

a bus plate 30 (glass epoxy composite material) interposed between said bus 40b and each of said plurality of said cells [0017-0019; Figure 1] and wherein said glass epoxy composite material 30 comprises G10 [0019];
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the first and second glass epoxy materials of Li et al. to include glass epoxy material G10, as disclosed in Bjork et al., in order to allow for sensitive parts to withstand vibration and avoid damage to the cells. [0005].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN206834265 in view of Ijaz et al. (US 2009/0297892) as applied to claim 7 above in further view of Coakley et al. (US 2017/0077487).
With respect to claim 8, Li et al. does not disclose wherein said heat sink layer comprises a phase change material.
Ijaz et al. discloses a liquid cooled heat sink 314 (heat sink layer) juxtaposed with a first bus 309 [Figure 3a; 0060; 0067] but does not specifically disclose a phase change material. 
Coakley et al. discloses a heat sink 460 (heat sink layer) juxtaposed with a interconnect circuit 130 (first bus) [Figure 4D; 0147; 0144-0150] wherein the heat sink layer 460 comprises a phase change material [0149; 0144-0150]


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN206834265 in view of Ijaz et al. (US 2009/0297892) as applied to claim 1 above, in further view of Chan et al. US 2016/0344072 and NG et al. (US 2017/0012331).
With respect to claim 9, Li et al. discloses a negative electrode parallel bus plate 9 (third bus) electrically coupled to respective second electrodes of each of said plurality of cells at said respective second end and discloses heat conduction plates 12/14/15. [Figure 2; Figure 3; 45-53]
Li et al. does not disclose wherein a heat sink layer is interposed between the second bus and the third bus.
Chan et al. discloses an apparatus a plurality cells 501, each of the plurality of the cells 501comprising a respective first end and a respective second end, 
 a cathode end conductive sheet 503b (first bus) electrically coupled to respective first electrodes of each of said plurality of cells 15 at said respective first end [0025; Figure 3];
an anode end conductive sheet 503a (second bus) electrically coupled to respective second electrodes of each of said plurality of cells 15 at said respective second end [0025; Figure 3]; and an anode silicone thermal conducting structure 504a (heat sink layer) on the second end, interposed between the anode end conductive 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the apparatus of Li et al. to include a heat sink layer on the second side of apparatus adjacent the second bus bar, as disclosed in Chan et al., In order to allow for efficient heat dissipation. [0007-0010]
Li et al. does not specifically disclose a heat sink layer between the second and third bus.
NG et al. discloses a fuse cell with including a thermal conductive structure (heat sink layer) to cool the fuse cell as heat is dissipated away from the cell. [0057] wherein the fuse including a thermal conductive structure (heat sink layer) is disposed between two conductive sheets electrically coupled to battery terminals [0057-0064] 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the apparatus of Li et al. to include a heat sink layer interposed between a second and third bus, as disclosed in NG et al., in order to protect batteries from over current/temperature and allow for safe operation. [0082]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN206834265 in view of Ijaz et al. (US 2009/0297892), Chan et al. (US 2016/0344072) and NG et al. (US 2017/0012331) as applied to claim 9 above, in further view of Geng (US 2013/0034751).
With respect to claim 10, Li et al. does not disclose a fuse interposed between the second bus and the third bus.
NG et al. discloses a fuse cell with including a thermal conductive structure (heat sink layer) to cool the fuse cell as heat is dissipated away from the cell. [0057] wherein the fuse including a thermal conductive structure (heat sink layer) is disposed between two conductive sheets electrically coupled to battery terminals [0057-0064] 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the apparatus of Li et al. to include a fuse interposed between a second and third bus, as disclosed in NG et al., in order to protect batteries from over current/temperature and allow for safe operation. [0082]
Furthermore, Geng discloses an apparatus, comprising:
a plurality of cells 10, each of the plurality cells 10 comprising a respective first end and a respective second end
electrode contact plates 21 (second bus) electrically coupled to respective second electrodes of each of said plurality cells at said respective second end; [Figure 4; 0028] and
a conductive substrate 22 (third bus) electrically coupled to respective second electrodes of each of said plurality cells at said respective second end, wherein security devices 50  (fuses) are interposed between the second bus 21 and the third bus 22. [0028-0029; Figure 4]
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the apparatus of Li et al. to include 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN206834265 in view of Ijaz et al. (US 2009/0297892) as applied to claim 1 in further view of Chan et al. (US 2016/0344072).
With respect to claim 12, Li et al. does not disclose wherein: said first bus comprises at least one of nickel, aluminum and copper; and said second bus comprises at least one of nickel, aluminum and copper.
Chan et al. discloses a an apparatus 50 comprising a plurality of cells 501, an anode end conductive sheet 503a (second bus) and a cathode end conductive sheet 503b (first bus) [Figure 3; 0030] wherein: said second bus 503a comprises at least one of nickel, aluminum and copper; and said first bus 503b comprises at least one of nickel, aluminum and copper. [0030]
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the first and second bus of Li et al. to include a comprise at least one of nickel, aluminum or copper, as disclosed in Chan et al., in order to allow for high conductivity at a low price. [0030] 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN206834265 in view of Ijaz et al. (US 2009/0297892) as applied to claim 1 above in further view of Chan (US 2018/0138478).
With respect to claim 39, Li et al. does not disclose wherein: the diffuser plate includes overflow chambers configured to accommodate swelling of the plurality of lithium ion electrochemical cells and molten debris collection.  
Chan et al. discloses an apparatus for preventing battery failure, comprising: a plurality of lithium ion electrochemical cells [0018; Figure 1], each of the plurality of the lithium ion electrochemical cells comprising a respective first end and a respective second end [Figure 3], wherein each respective first end comprises a respective vent [Figure 5; Figures 6a-6b], wherein each of said plurality of lithium ion electrochemical cells is aligned along parallel axes with each other of said plurality of lithium ion electrochemical cells with each said respective first end in a first direction, and each said respective second end in a second direction; a first bus 407 electrically coupled to respective first electrodes of each of said plurality of lithium ion electrochemical cells at said respective first end; a second bus 427 electrically coupled to respective second electrodes of each of said plurality of lithium ion electrochemical cells at said respective second end [Figures 5/6A/6b]; and a diffuser plate 410 juxtaposed with said first bus 407 at said respective first end [Figure 5], wherein the diffuser plate 410 is aligned with a plane normal to the parallel axes, the diffuser plate comprising a first side facing the respective first ends and a second side facing away from the respective first ends [Figure 5], the diffuser plate comprising channels for venting gas on said first side, wherein: the diffuser plate 410 includes overflow chambers configured to accommodate swelling of the plurality of lithium ion electrochemical cells and molten debris collection.  [0015-0017; 0025-0032]


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant Argues 
Li discloses a pressure relief isolation plate (1) that includes a plurality of bosses (16) which form heat dissipation channels (FIGs. 2, 5a and 5b). Li does not disclose or suggest diverters where each diverter includes at least one arc protruding from and at least one gap, where the gaps form the channels for venting gases. The bosses of Li do not disclose or suggest the arc-gap diffuser plate structure of amended claim 1.

Examiner respectfully disagrees
Li discloses the diffuser plate 1 comprising channels for venting gas on said first side [Figure 2; 54], the diffuser plate 1 further comprising a plurality of bosses 16 (diverters), each diverter 16 including at least one arc protruding from said first side [Figure 5b] and at least one gap, wherein the gaps in the diverters 16 form the channels for venting gases. [Figure 5A-5b; 46; 54] 

    PNG
    media_image1.png
    269
    471
    media_image1.png
    Greyscale


Applicant’s further arguments have been considered but are moot in view of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lampe-onnerud et al. (US 2018/0145292) which discloses a fuse plate on one side of a battery assembly.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KIRAN Akhtar/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723